DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/13/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 7-17 and 20-22 are pending and under examination.

Claims Objection
Claims 8-13 are object for starting from “A”. Those dependent claims should start from “The”. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeayne (US20160213012) in view of Beautycounter (“All Bright C serum”, 07/2019, download from https://insideouthealthco.com/wp-content/uploads/2019/07/040820_C_SERUM_PRESALE_INFOGRAPHIC_US_041420.pdf on 06/24/2021), Kim (“Vitamin C: How Ascorbic Acid  & Derivatives Can Even Out Skin Tone”, 07/2019, download from https://beautywithinofficial.com/2019/07/22/vitamin-c-how-ascorbic-acid-its-derivatives-can-even-out-skin-tone/ on 06/25/2021), SwimSpray (“ Swimspray can help remove chlorine Damage from hair & skin”, 06/2017, download from https://swimswam.com/swimspray-can-help-remove-chlorine-damage-hair-skin/ on 06/24/2021) and Harris et al. (US20170156999) and evidenced by Poolcalculator (“What should Chlorine Be in the Swimming Pools and Hot Tubs”, download from www.poolcalculator.com/what-should-chlorine-levels-be-in-swimming-pools-and-hot-tubs/ on 08/26/2021).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Chadeayne teaches methods of mitigating the effects of exposure to oxidizing agents, chlorinating and/or brominating agents on biological and/or synthetic fibers, by treating the body and/or clothing fibers with an effective amount of a composition comprising compounds of formula A. Also disclosed are compositions comprising compounds of formula A, for use in treating biological and/or synthetic fibers to mitigate the effects of exposure to chlorinating and/or brominating agents (abstract). According to one aspect of the disclosure, treatment compositions for mitigating adverse effects of exposure to chlorinating and/or brominating agents are disclosed. Said treatment compositions may be applied to biological and/or synthetic fibers. Treatment compositions according to various embodiments of the disclosure comprise an effective amount of ascorbic acid. As used herein, unless otherwise specified, where the term "ascorbic acid" is used, Applicant also contemplates salts, such as sodium ascorbate, degradation products, and derivatives of ascorbic acid, such as those represented by the following formula A (page 4, [0045]). In various embodiments, salts and/or derivatives (including but not limited to oxidized forms) of ascorbic acid may be used in place of, or in addition to, ascorbic acid. Salts and/or derivatives of ascorbic acid would function similarly within the context of the disclosed compositions and methods. As non-limiting examples, esters or ethers of ascorbic acid may be used in the compositions and methods of the disclosure (page 4, [0053]). By way of example only, with reference to compositions according to the disclosure, an effective amount of ascorbic acid, salts, and/or derivatives ( e.g., oxidative degradation products) thereof, may range from about 2% to about 38%, such as from about 2.5% to about 25%, within a solution. For example, a solution may comprise about 5% to about 25%, about 10% to This teaches applicant’s claim 13. Exemplary compositions according to the disclosure may be aqueous or non-aqueous, and may be in any known form. For example, they may be solutions, powders, tablets, creams, gels, emulsions, etc. The compositions according to various embodiments of the disclosure may be packaged in any type of vessel or container that is useful for the specific formulation, and effective to dispense the composition (page 6, [0068]). In addition to ascorbic acid, salts, degradation products, and/or derivatives thereof, the compositions of the disclosure may also optionally include other component(s) useful in compositions according to the intended application, as long as the additional component(s) do not substantially interfere with the intended function of the ascorbic acid. By way of non-limiting example, for applications intended to be applied to body and/or clothing fibers, such additional emollients, preservatives, perfumes, thickeners, cleansing agents, etc. It may also be desirable in various embodiments that the additional components do not damage or otherwise adversely affect the fibers to which the composition is applied (page 6, [0082]). In at least one exemplary embodiment of a subject exposed to chlorine and/or bromine in a swimming pool, the subject may optionally first rinse the residual pool water from his/her hair and/or body, then apply a composition according to the disclosure to his/her hair and/or body. In some embodiments, the person may thereafter immediately or substantially immediately wash the hair and/or body with soap, or may apply shampoo and/or conditioner. In further embodiments, the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body (page 7, [0087]).
	Beautycounter teaches in skin care, Vitamin C can be very unstable—especially in its purest form, L-ascorbic—which means that it can lose its effectiveness quickly. So we created a blend of two ultra-stable forms of vitamin C for a supercharged 10% potency. Bis-Glyceryl Ascorbate: A second form of vitamin C, this ingredient moisturizes skin while providing antioxidant benefits known to protect skin from damaging environmental stressors—and helps improve the appearance of fine lines and wrinkles
	Kim teaches Since Ascorbic acid and L-ascorbic acid can be very unstable and potent, it can be quite irritating to some people, especially if you have sensitive skin. Luckily, there are many products formulated using Vitamin C derivatives. But to sumit up, the derivatives are very stable and can provide similar effects as ascorbic acid: from brightening the skin to delivering antioxidants for protecting the skin against the sun. Some of the common derivative ingredients include tetrahexyldecyl ascorbate (THD), magnesium ascorbyl phosphate (MAP), and ascorbyl glucoside. There's also derivatives like bis-glyceryl ascorbate and 3-0 ethyl ascorbic acid that may also appear as an ingredient in your skincare products (page 2).
	SwimSpray teaches both the damage and the green color can be mitigated by preventing chlorine's oxidizing effects. The best way to prevent that oxidizing effects is to apply a concentrated antioxidant in the shower when you are done swimming. Vitamin C (aka ascorbic acid) is a great antioxidant if used properly and with the right pH formulation. There are plenty of suggestions and so-called solutions on the web with recipes for do-it-yourself formulas, but be wary: Vitamin C is ascorbic acid. If you aren't completely familiar with the origin and quality of the Vitamin C you are using and how to balance it properly, you may do more harm than good (page 3).
	Harris et al. teaches a skin care composition (claims 14-20) comprises a emulsifier. The composition comprises humectants such as bis-glyceryl ascorbate (page 4-5, [0030]). Furthermore, the composition also includes ingredients such as emulsifier to improve the application aesthetics, contact aesthetics or other characteristics of the composition (page 8-9, [0037]).
	Poolcalculator teaches swimming pool is recommended to keep free chlorine levels from 2.0ppm to 4.0ppm and combined chlorine no more than 0.2ppm.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadeayne, as suggested by Beautycounter, Kim, SwimSpray and Harris et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace bis-glyceryl ascorbate for ascorbic acid or add bis-glyceryl ascorbate in addition to ascorbic acid to the composition of Chadeayne because bis-glyceryl ascorbate is alternative to ascorbic acid and provide similar effect such as antioxidant and skin care benefit as suggested by Beautycounter and Kim. Furthermore, as evidenced by SwimSpray that Vitamin C (ascorbic acid) function as antioxidant for prevent that oxidizing effects from chlorine during swimming, it is obvious for one of ordinary skill in the art to replace bis-glyceryl ascorbate for ascorbic acid or add bis-glyceryl ascorbate in addition to ascorbic acid to the composition of Chadeayne and produce instant claimed invention with reasonable expectation of success.
Regarding the ratio of ascorbate to water from 0.1:100 to 25:100, Chadeayne teaches about 0.5 to about 2 molar of ascorbic acid or derivative in 1 liter of water, for bis-glyceryl ascorbate (MW324.28), 0.5 mol is 162.18g in 1000g of water, the ratio is 16.2 :100.
35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
Regarding contacting the composition for sufficient time to recue halogen effect on the skin, hair and or nail as well as allowing the composition to remain on the skin, hair and or nail for at least 10 seconds, and then rinsing off the aqueous composition with water; Chadeayne teaches the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body. Thus, it is clearly the interval between applying the ascorbate aqueous compositing to skin and hair and the following washing with water is at least 10 second because “without subsequently immediately or substantially immediately” indicates at least 10 second.
Regarding claim 9, since prior art teaches replacing bis-glyceryl ascorbate for ascorbic acid, no ascorbic acid is present and the composition is free of ascorbic acid.
Regarding claim 10, prior art teaches bis-glyceryl ascorbate in addition to ascorbic acid to the composition.
Regarding claims 11-12, one of ordinary skill in the art would have been motivated to include an emulsifier (a surfactant that stabilizes emulsion) in the composition because an emulsifier is a suitable ingredient in skin care composition 
Regarding claim 12, Chadeayne teaches additional ingredient such as emollients, a skin conditioner.
Regarding claims 14-17, claims 14-17 appear to recite the results of claimed method, and the claimed invention does not requires actual steps to perform such efficiency evaluation. In summary, although the reference is silent about all the functional properties (results) instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same skin, hair and or nail is being administered the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in 
Regarding claims 20-22, as evidenced by Poolcalculator that swimming pool is recommended to keep free chlorine levels from 2.0ppm to 4.0ppm and combined chlorine no more than 0.2ppm, thus, those swim at least 15 min in the swimming pool is considered as hair has been immersed for at least 15 min in water having at least 2ppm free chlorine and having less than 0.2ppm combined chlorine. Since applicant’s specification failed to define “wash”, “wash” is examined as its plain meaning that includes moisten with a liquid or wet thoroughly, therefore, Prior art teaches applying or spraying the aqueous solution comprising ascorbate meets the limitation of wash. Regarding the limitation of washed for 1.5 to 2.0 minutes in the aqueous composition and the rinsed, Chadeayne teaches the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body, thus, it is up to the swimmer to adjust and optimize the interval between applying the aqueous composition and wait for 1.5-2.0 min and then rinse. MPEP 2144.05. In the absence of showing criticality of claimed range, 1.5 to 2.0 minutes is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17345206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.